DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura et al (JP02109805).
Regarding Claim 1, Shimomura et al. discloses a bag-closing device (figure 1) comprising a pair of winding shafts 12 (figure 1) having leading end portions for detachably holding, from outside of a bag, two respective opposing places in a mouth edge of the bag that is opened to allow accommodating objects to be thrown in the bag (figure 2), the pair of winding shafts facing each other horizontally (Figure 1), wherein the pair of winding shafts is rotationally driven so that the whole of said mouth edge of said bag into which said accommodating objects are thrown is formed in a horizontal single roll shape with the two places in the mouth edge held by said respective leading end portions, serving as opposite ends (figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al (JP02109805) in view of Knowler (U.S. Patent No. 5155975).
Regarding Claim 2, Knowler teaches a casing 28 (figure 4) having an upper surface serving as an input port of the accommodating objects (figure 4), the casing being capable of placing the bag in an open state (Figure 4), wherein the pair of winding shafts is provided inside the casing while facing each other (when combined with Shimomura et 
Regarding Claim 3, Knowler teaches a frame in which the bag is attachable in an open state 16 (figure 4), wherein the pair of winding shafts is provided at two respective opposing places in the mouth edge of said bag attached to the frame (when combined with Shimomura et al.).
Regarding Claim 4, Knowler teaches a frame provided with the pair of winding shafts (when combined with Shimomura et al.), in which the bag is attachable in an open state; and a casing28 (figure 4) having an upper surface serving as an input port of the accommodating objects (Figure 4), the casing accommodating said frame to enable said frame to be pulled out together with said bag in said open state (figure 4), wherein 24Docket No. 550718-00150 USewhile rotation of said pair of winding shafts is restricted when said frame is pulled out from said casing, said pair of winding shafts is rotatable when said frame is accommodated in said casing (Figure 4).
Regarding Claim 5, Knowler teaches the frame includes a pair of left and right side bars parallel to each other, each of which is provided with the winding shaft at a central portion, and a connecting bar connecting one ends of the respective side bars, the frame being in a substantially U-shape turned sideways as a whole in which the other ends of said respective side bars are opened (Figure 4).
Regarding Claim 6, Knowler teaches the frame is accommodated in the casing so as to be able to be pulled out from the casing while the other ends of the pair of side bars face a front side of the frame (Figure 4).
Regarding Claim 7, Knowler teaches the frame has a handle on each of the other ends of the pair of side bars (figure 4).
Regarding Claim 8, Shimomura et al. discloses the frame includes a temporary fastener 12 (Figure 2) for temporarily holding the mouth edge of the bag in a detachable manner until the pair of winding shaft starts to be rotationally driven.
Regarding Claim 9, Shimomura et al. discloses the temporary fastener is a clip that elastically clamps the mouth edge of the bag 12 (figure 2).
Regarding Claim 10, Knowler teaches a receiving base of the bag is suspended from the frame (Figure 4).
Regarding Claim 11, Shimomura et al. discloses the winding shaft is axially provided with a slit for inserting the mouth edge of the bag in the leading end portion 12 (Figure 2), and a spring for elastically holding said mouth edge inserted is provided in the slit (Figure 2).
Regarding Claim 12, Shimomura et al. teaches all the limitations substantially as claimed except for the winding shaft has an outer peripheral surface of the leading end portion, being formed in a tapered shape.  However, it would have been an obvious matter of design choice to have a tapered shape since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  MPEP2144.04(IV)(B).
Regarding Claim 13, Shimomura et al. discloses the winding shaft or a rotating shaft in a power transmission path between the winding shaft (Figure 2) and a driving source 11 (Figure 2) is provided with a one-way clutch 14 (Figure 2) that allows rotation 
Regarding Claim 14, Knowler teaches a shredder 1 (Figure 2) comprising: a shredding unit for discharging shreds downward (Figure 2); and Shimomura et al. teaches a bag-closing device (figure 1) according to claim 1 provided below said shredding unit, accommodating said shreds as accommodating objects.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733